UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report(Date of earliest event reported): February 7, 2012 LUFKIN INDUSTRIES, INC. (Exact name of registrant as specified in its charter) TEXAS 000-02612 75-0404410 (State or other jurisdiction (Commission (I.R.S. Employer Of incorporation) File Number) Identification No.) , LUFKIN, TEXAS (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (936) 634-2211 NOT APPLICABLE (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e) On February 7, 2012, the Board of Directors (the “Board”) of Lufkin Industries, Inc. (the “Company”), upon the recommendation of the Compensation Committee of the Board, approved the Variable Compensation Plan (the “Plan”).The Plan provides a variable cash compensation opportunity awarded at the discretion of the Compensation Committee, utilizing a formula to establish awards, if performance goals are achieved. It is designed to reward the plan participants, including the Company’s named executive officers (“NEOs”), who have achieved certain corporate and executive performance objectives and have contributed to the achievement of certain objectives of Lufkin Industries. The cash bonus incentive plan is calculated on an annual basis. Under the Plan, each executive has the opportunity to earn a cash incentive compensation bonus based on the achievement of pre-determined operating and financial performance hurdles and other performance objectives established by the Compensation Committee. The cash bonus incentive plan goals are as follows: Cash Bonus Incentive Plan Measurements Financial (Utilizing NOPAT, DOI or a combination of both) The financial target is based on Net Operating Profit After Taxes, or NOPAT. The Company calculates this financial target as net income after income taxes. The Company also excludes certain non-recurring gains, losses or costs, such that it is reflective of the operational income of the company. Division Operating Income (“DOI”) is utilized with NOPAT for those corporate officers who also have divisional operations accountability. Safety This goal represents the improvement required, or desired result, in the Lost Time Incident Rate, or LTIR. LTIR rates are ratios measuring the frequency of incidents, such as injuries, per 200,000 man hours. Additional Individual Objectives Individual performance goals are based on individual objectives for each NEO specific to his area of expertise and oversight, such as the implementation of a new corporate-wide initiative, system or policy. The Compensation Committee sets, to the extent it deems appropriate, the individual targets for the chief executive officer (“CEO”). The individual objectives for all other NEOs are set by the CEO. The financial performance target and safety target are determined using the Company’s budget and operating plan, respectively, for the subsequent year for which the bonuses are being paid. The operating budget is approved by the Board each year. The Compensation Committee then establishes a threshold and a target percentage of financial performance for the period. There is no minimum overall threshold level required to fund the Plan; however, each participant must achieve at least 80% of the target in order to fund that portion of the Plan. The cash bonus plan incentive also incorporates weightings with respect to each of the performance measurements. For the NEOs, the weightings are as follows: Performance Measure Weighting Participant NOPAT/DOI Safety Individual Jay Glick 85
